DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction at the time of allowance
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, 4, 6-7, 9, 11-12, 16-17, 27, 30, 35, 44-45, and 81 are drawn to a copolymer comprising the structure:

    PNG
    media_image1.png
    145
    340
    media_image1.png
    Greyscale
.




Group II, claims 48 and 60, are drawn to a monomer with a structure:

    PNG
    media_image2.png
    185
    183
    media_image2.png
    Greyscale
.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with Attorney Gina Shishima and Specialist Tomas Vasquez on 06/13/2022 and 06/15/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-2, 4, 6-7, 9, 11-12, 16-17, 27, 30, 35, 44-45, and 81.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 48 and 60 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each invento by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
The instant application is a 371 of PCT/US16/54315 filed on 09/29/2016, which claims domestic priority to PRO 62/234,352 filed on 09/29/2015.

Partial Rejoinder
Claims 1-2, 4, 6-7, 9, 11-12, 16-17, 27, 30, 44-45, and 81 are allowable. The restriction requirement of claim 15, as set forth in the Office action mailed on 1/10/2019 and 8/29/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/06/2020 is partially withdrawn.  Claim 15, directed to component Z, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claims 48 and 60, directed to a non-elected invention, are still withdrawn from consideration because the claim does not require all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tomas Vasquez on 6/15/2022.

The application has been amended as follows: 
Claim 1 has been amended in the following manner:

A copolymer comprising the structure (I):


    PNG
    media_image3.png
    179
    401
    media_image3.png
    Greyscale


(I) where: 
A comprises at least one group that binds an Antigen Presenting Cell (APC) mannose receptor; 
Z comprises at least one Toll-Like Receptor (TLR) agonist; 
W and Y, are each independently a polymerized monomer unit of a polymer; 
m is 10 to 150; and 
p is 1 to 20;
 wherein each monomer W is bound to a molecule that binds an Antigen Presenting Cell (APC) mannose receptor;
 and wherein each monomer Y is bound to a TLR agonist; and
further comprising a protein antigen operatively linked to the copolymer.

Claim 2 has been allowed without further amendment.
Claim 3 was cancelled without prejudice or disclaimer.
Claim 4 has been allowed without further amendment.
Claim 5 was cancelled without prejudice or disclaimer.
Claims 6-7 have been allowed without further amendment.
Claim 8 was cancelled without prejudice or disclaimer.
Claim 9 has been allowed without further amendment.
Claim 10 was cancelled without prejudice or disclaimer.
Claims 11-12 have been allowed without further amendment.
Claims 13-14 were cancelled without prejudice or disclaimer.
Claims 15-17 have been allowed without further amendment. 
Claims 18-26 were cancelled without prejudice or disclaimer. 
Claim 27 has been allowed without further amendment.
Claims 28-29 were cancelled without prejudice or disclaimer. 
Claim 30 has been allowed without further amendment.
Claims 31-34 were cancelled without prejudice or disclaimer.
Claim 35 was cancelled without prejudice or disclaimer.
Claims 36-43 were cancelled without prejudice or disclaimer.
Claim 44 has been amended in the following manner:

A composition comprising, a copolymer comprising the structure (I): 


    PNG
    media_image4.png
    173
    370
    media_image4.png
    Greyscale


where: 
A comprises at least one group that binds an Antigen Presenting Cell (APC) mannose receptor; 
Z comprises at least one Toll-Like Receptor (TLR) agonist; 
W and Y, are each independently a polymerized monomer unit of a polymer; 
m is 10 to 150; and 
p is 1 to 20; 
wherein the composition further comprises [[an]] a protein antigen operatively linked to copolymer (I); 
and wherein the protein antigen is operatively linked to the copolymer by a linker formed from:

    PNG
    media_image5.png
    102
    474
    media_image5.png
    Greyscale
.

Claim 45 has been allowed without further amendment.
Claims 46-47 were cancelled without prejudice or disclaimer.
Claim 48 has been cancelled without prejudice or disclaimer.
Claims 49-59 were cancelled without prejudice or disclaimer.
Claim 60 has been cancelled without prejudice or disclaimer.
Claims 61-80 were cancelled without prejudice or disclaimer.
Claim 81 has be allowed without further amendment. 



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the specific repeating structures of the copolymer in claims 1 and 44. Applicant’s specification and drawings, specifically Figure 11 C, show unexpected results when the copolymer with this specific repeating structure is operatively linked to a protein antigen. The previously applied rejection of claim 1 is withdrawn in view of unexpected results in the instant specification that are commensurate in scope with claim 1 as currently amended. These unexpected results show that a protein antigen linked to a polymer that is covalently bound to both mannose and TLR agonists results in a significantly higher immune response as compared with these components when they are present but not covalently bound together. It would not have been obvious to a person of ordinary skill in the art to combine the specific components A, W, Y, and Z, in the specific repeating structure provided by claims 44 especially in view of Applicant’s use of the of the copolymer to protein antigen linker from 
    PNG
    media_image5.png
    102
    474
    media_image5.png
    Greyscale
in claim 44. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 08:30-17:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ISAAC SHOMER/Primary Examiner, Art Unit 1612